DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 3rd, 2022 is acknowledged. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3rd, 2022. The restriction is made FINAL as no allowable subject matter was at present discerned in light of the art. However, as set forth in the Requirement for Restriction mailed June 3rd, 2022 (paragraph 8), should allowable subject matter be expressed in the apparatus and reflected in the method claims, such method claims may be considered for rejoinder.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 12, the limitations “where the lifting carriage translates between the first rail and the second rail” (claim 1) “the first ramp and the second ramp facilitate translation of the at least one wheel through the switch location by extending downwardly from the travel paths of the first rail and the second rail when…” (claim 8), and “the first gate couples to the second gate to thereby couple the first ramp” (claim 12) are respectively recited. There is some confusion as to the verbiage of the claims as such verbiage appears to be active verbiage typically observed in method claims (such as in claim 13). There is a lack of clarity as to whether the claim is directed to an apparatus, or methods of using the apparatus and whether infringement occurs when a system is provided capable/configured to facilitate such a feature (e.g whether the lifting carriage is configured to translate between the first rail and the second rail as in an apparatus), or whether infringement occurs when the system is actively utilized (e.g. when the lifting carriage only actively translates and would not account for if the invention never utilized such translation as in a method of use). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (MPEP 2173.05(p) is relevant).
For the purposes of examination, and in light of the preamble of the respective claims being directed toward an apparatus (e.g. “A/The gate system”) the limitations are construed to read as  “where the lifting carriage [[translates]] is configured to translate between the first rail and the second rail” (claim 1) “the first ramp and the second ramp are configured to facilitate translation of the at least one wheel through the switch location by extending downwardly from the travel paths of the first rail and the second rail when…” (claim 8), and “the first gate [[couples]] is configured to couple to the second gate to thereby couple the first ramp” (claim 12)
Regarding claim 3, the limitation “the angled travel path of the first ramp” is recited. There appears to be a lack of antecedent basis for the term “angled travel path” and particularly ‘of the first ramp’. While “an angled travel path relative to the travel path of the first rail” and “an angled travel path relative to the travel path of the second rail” are recited, there is some confusion as to scope and to which element ‘the angle travel path’ of claim 3 is directed towards of the aforementioned two. For the purposes of examination, the limitations “angled travel path” is ‘of the first rail’, however, it is respectfully recommended to distinguish the two angled travel paths such as “a first angled travel path” and “a second angled travel path” to curtail any confusion.
Regarding claim 4, the limitation “a ramp angle of the first ramp is between about 1 degree to about 45 degrees”. There is a lack of clarity as to the scope of “between about 1 degree to about 45 degrees”, as it is unclear what ‘about’ comprises and a standard has not been provided by applicant that would adequately apprise a person of ordinary skill in the art what ‘about’ should be understood as; such as whether “about” means ‘up to and including’, ‘around x’ ‘around x percent’ ‘+/- x amount’, etc. As such, the bounds of the claim are indefinite as it is unclear if the range is entirely constrained between the values (1 degree to 45 degrees) or may go beyond such range (e.g. 0.5 – 46 degrees). For the purposes of examination, the limitation is construed as “a ramp angle of the first ramp is between [[about]] 1 degree to [[about]] 45 degrees”.
Regarding claim 10, the limitation “wherein each of the ledges {of the first ramp} defines a lateral width that is sized to receive at least one wheel of the lifting carriage thereon such that the first ramp is configured to simultaneously support at least two wheels of the lifting carriage” is recited. Notably, the limitations of both being sized to receive at least one wheel and simultaneously at least two wheels of the same lifting carriage is confusing and the scope of the claim is unclear whether at least one wheel must be provided or at least two wheels are necessitated. Where such limitations can be considered both a narrower numerical range (at least two) and a broader numerical range (at least one) in the same claim, regarding the same subject matter (wheel(s) of the lifting carriage), pertinent the same entities (the first ramp). “Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made” (MPEP 2173.05 (c) is relevant). For the purposes of examination, the limitation is construed to read as “each of the ledges defines a lateral width that is sized to receive at least [[one wheel]] two wheels of the lifting carriage thereon such that the first ramp is configured to simultaneously support at least two wheels of the lifting carriage” in light of applicant previously claiming an ‘at least one wheel’ scope in claims 7 and 8.
Claims 2, 5-7, 9, and 11 are additionally rejected under 35 U.S.C. 112(b) or Pre-AIA  35 U.S.C. 112 second paragraph as being dependent on a rejected base claim (claim 1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuzo (International Pub. No. WO2013179386A1).
Regarding claim 1, Yuzo discloses (FIGS. 7-9; Modified FIG. 8) a gate system for an overhead rail lifting system (Title: Rail Crane), the gate system comprising: a first gate (correspondent assembly beneath wheel 7; FIG. 8) that couples to a first rail (as illustrated in FIG. 8/9), the first rail partially defines a travel path for a lifting carriage (as illustrated between FIGS. 7-9), the first gate includes a first ramp (Modified FIG. 8) having a slope that is angled relative to the travel path of the first rail (As illustrated between FIGS. 8 and 9) when coupled thereto; and a second gate (correspondent assembly beneath wheel 8; FIG. 8) that couples to a second rail (as illustrated in FIGS. 8/9), the second rail partially defines the travel path for the lifting carriage (as illustrated between FIGS. 7-9), the second gate includes a second ramp (Modified FIG. 8) having a slope that is angled relative to the travel path of the second rail (as illustrated between FIGS. 8 and 9) when coupled thereto; wherein the first ramp and the second ramp provide a switch location when coupled to the first rail and the second rail where the lifting carriage translates between the first rail and the second rail (as illustrated between FIGS. 8 and 9). For the purposes of examination and under 102(a)(1), the term ‘coupled’ is interpreted as “to connect for consideration together” or “to join for combined effect” (Merriam Webster: “couple”) and may necessitate fastening, integrating, making integral, or otherwise broadly that the gate comprised of the ramp is combined with the rail in some arbitrary way to be either a monolithic or combinate structure.

    PNG
    media_image1.png
    292
    382
    media_image1.png
    Greyscale

Modified FIG. 1
Regarding claim 2, Yozu discloses (FIGS. 7-9) the gate system of claim 1, wherein the first ramp extends downward at an angle relative to the travel path of the first rail when the first gate is coupled thereto (As illustrated between FIGS. 8-9) such that the first gate defines an angled travel path relative to the travel path of the first rail (as eminently demonstrated in FIGS. 8-9), and the second ramp extends downward at an angle relative to the travel path of the second rail when the second gate is coupled thereto (As illustrated between FIGS. 8-9) such that the second gate defines an angled travel path relative to the travel path of the second rail (as eminently demonstrated in FIGS. 8-9).
Regarding claim 3, Yozu discloses (FIGS. 8-9 and Modified FIG. 8) the gate system of claim 2, wherein the angled travel path of the first ramp (Modified FIG. 8) extends between the travel path of the first rail and the second ramp to the switch location (as illustrated in FIGS. 8-9).
Regarding claim 5, Yozu discloses (FIGS. 8-9) the gate system of claim 1, wherein the first ramp extends between opposing ends of the first gate at a constant slope relative to the travel path of the first rail when the first gate is coupled thereto (as eminently demonstrated in FIGS. 8-9).
Regarding claim 6, Yozu discloses (FIGS. 8-9) the gate system of claim 1, wherein the first gate and the second gate are sized to suspend the lifting carriage (as illustrated between FIGS. 8-9, the lifting carriage is suspended upon the first and second ramps and respectively the first and second gates, sized to accommodate suspension/placement thereon).
Regarding claim 7, Yozu discloses (FIGS. 8-9) the gate system of claim 6, wherein the first ramp and the second ramp are configured to support at least one wheel of the lifting carriage thereon (as illustrated between FIGS. 8-9).
Regarding claim 8, Yozu discloses (FIGS. 8-9) the gate system of claim 7, wherein the first ramp and the second ramp facilitate translation of the at least one wheel through the switch location by extending downwardly from the travel paths of the first rail and the second rail when the first gate and the second gate are coupled to the first rail and the second rail, respectively (as illustrated between FIGS. 8; wherein wheel 8 is eminently demonstrated translating from the second rail to the first).
Regarding claim 9, Yozu discloses (FIGS. 8-9) the gate system of claim 7, wherein the first ramp comprises a pair of ledges (correspondent to the left and right half of 31; FIG. 9) with a slot formed between the pair of ledges (as illustrated in FIG. 9), such that each of the ledges is offset from one another by the slot (as illustrated in FIG. 9).
Regarding claim 10, Yozu discloses (FIGS. 8-9) the gate system of claim 9, wherein each of the ledges defines a lateral width that is sized to receive at least one wheel of the lifting carriage thereon (as illustrated in FIG. 8 and 9) such that the first ramp is configured to simultaneously support at least two wheels of the lifting carriage (as illustrated between FIGS. 8 and 9 with wheels 7/8 alongside 10 and 11).
Regarding claim 11, Yozu discloses (FIGS. 8-9) the gate system of claim 9, wherein the pair of ledges extends between opposing ends (as illustrated in FIG. 9) of the first ramp along a plane (as illustrated in FIGS. 8 and 9 with the ramp thereof clearly formed of a pair of ledges that extend along a plane, forming a flat surface) such that the pair of ledges collectively define an angled travel path of the first ramp (as illustrated between FIGS. 8 and 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuzo in view of Brown (U.S. Pat. No. 4453051).
Regarding claim 4, Yuzo discloses (FIGS. 8-9) the gate system of claim 1, wherein a ramp angle of the first ramp is between {an arbitrary number of degrees} relative to the travel path of the first rail when the first gate is coupled thereto (as illustrated in FIGS. 8 and 9).
However, while Yuzo does possess a seemingly small angle, Yuzo does not explicitly disclose wherein the angle is particularly between 1 degree and 45 degrees.
Regardless, Yuzo discloses the claimed invention except for the ramps possessing an explicit angle between 1 to 45 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced the angles of Yuzo’s ramps between 1 degree to 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Where there does not appear to be criticality availed to the particular range. Wherein applicant specifies “Variations of the parameters may affect size Y of the step 14 that the wheels 12 of the lifting carriage 10 may or may not encounter. As merely an illustrative example, the size Y of the step 14 may be reduced or even eliminated when the second ramp 140 is formed to define a greater ramp angle p with the travel path P” [0040]; which seems to regard that an angle is important to the invention, however, the particular angle is illustrative, and not restricted to the range of 1 to 45 degrees as [0039] merely states with no specificity or benefit thereof to the range thereof. Furthermore, the results would have been predictable as Brown teaches (FIGS. 5-9) gates with ramps and rails for wheels thereon (As illustrated between FIGS. 5-9) wherein the angle is specified “In comparison, the end members 160 and 162 shown in FIGS. 5, 6 and 7 operate satisfactorily with a smaller ramp surface angle, which reduces the high force impact … provide a smoother and reduced force impact collector shoe movement transition from one rail to the other rail, when passing across the gap 165 between the rails” [7; 58-68], and specifies “the interdigitated ramp ends 160 and 162 shown in FIG. 5 and FIG. 6 that have a ramp angle of about 5°” [6; 64-66] and “The interdigitated fingers 164 and 166 have a more shallow ramp angle in the order of 5°” [6; 24-26].
Regarding claim 12, Yuzo discloses (FIGS. 8-9) the gate system of claim 1, wherein the first gate {associates with} the second gate to thereby couple the first ramp to the second ramp at the switch location (as illustrated in FIGS. 8-9).
However, while Yuzo does effectively couple the first gate to the second gate through a rail channel (as illustrated in FIG. 8-9), Yuzo not explicitly disclose wherein the first gate explicitly couples to the second gate itself/directly as applicant appears to intend.
Regardless, Brown teaches (FIGS. 5-8) gates with ramps and rails for wheels thereon (As illustrated between FIGS. 5-8) where the first and second gate (correspondent 164/166 respectively: FIGS. 5-8) are coupled together at the switch location (as illustrated between FIGS. 5-8; clarified in the Abstract: “Coupling members having interdigitated members extend between the rail sections”).
It would have been obvious to one of ordinary skill in the art to have incorporated the coupling nature of Brown’s gates/ramps (as illustrated between FIGS. 5-8) into the gates/ramps of Yuzo (as illustrated in FIGS. 8 and 9). Where the results would have been predictable as both are concerned with a gate and ramp configuration for rail based carriages, where there is provided a switching location between two or more extents of rails (as illustrated in Yuzo: FIGS. 7-9; and as illustrated in Brown: FIGS. 5-8). Where advantageously, as Brown conveys the use of the connected and coupled portions of the coupling members/gate/rails better stabilizes, ensures and secures any power delivered therethrough ([1; 54-59] “When a shoe moves away from the power rail and does not go back into the desired coupling position with the contact surface of that power rail, this can result in the loss of power to the vehicle propulsion motor and in the shoe causing a phase-to-phase electrical short with one of the other power rails”). Where Yozu recognizes the use of a “rigid trolley wire feed”. Where the immediate application of electricity and connection through the rails as Brown prescribes would simplify the construction and supply of power in Yozu by availing uninterrupted power through the rails.
In the alternate, claim 1 (alongside 2-12) is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuzo in view of Brown (U.S. Pat. No. 4453051) where the understanding of ‘coupled’ is to be fastened or attached.
Regarding claim 1, Yozu discloses (FIGS. 7-9; Modified FIG. 8) a gate system for an overhead rail lifting system (Title: Rail Crane), the gate system comprising: a first gate (correspondent assembly beneath wheel 7; FIG. 8) that {is combined} to a first rail (as illustrated in FIG. 8/9), the first rail partially defines a travel path for a lifting carriage (as illustrated between FIGS. 7-9), the first gate includes a first ramp (Modified FIG. 8) having a slope that is angled relative to the travel path of the first rail (As illustrated between FIGS. 8 and 9) when {combined} thereto; and a second gate (correspondent assembly beneath wheel 8; FIG. 8) that {is combined} to a second rail (as illustrated in FIGS. 8/9), the second rail partially defines the travel path for the lifting carriage (as illustrated between FIGS. 7-9), the second gate includes a second ramp (Modified FIG. 8) having a slope that is angled relative to the travel path of the second rail (as illustrated between FIGS. 8 and 9) when {combined} thereto; wherein the first ramp and the second ramp provide a switch location when {combined} to the first rail and the second rail where the lifting carriage translates between the first rail and the second rail (as illustrated between FIGS. 8 and 9). 
However, Yozu does not explicitly disclose wherein the gates are coupled (as by attachment or fastening) to the rails.
Regardless, Yozu discloses the claimed invention except for the gates being separable (and thereby attachable/fastenable/couplable to) the rails.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the gates separable (and thereby attachable/fastenable/couplable to) the rails, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179. Where there is a lack of criticality as to the attachable/fastenable aspect of the gates with the rails. Where [0023] [0025] [0027]-[0029] [0032] [0035]-[0037] [0043]-[0044] only appear to state the relative position of the ramp surfaces relative the rail surface and the corresponding pair with any criticality, however, merely the ramps/gates being coupled (by attachment/fastener) does not appear to possess any criticality. Where [0047] states “The gate system, which may be coupled to corresponding rails of a rail system”, which appears to state such feature as optional by the use of ‘which may be’. While the results would have been predictable as Brown teaches (FIGS. 5-8) gates with ramps and rails for wheels thereon (As illustrated between FIGS. 5-8), where the gates are coupled to the rails (Abstract: “coupling members”). Where advantageously, making the gates separable would avail more precise and less costly maintenance where only the gates/ramps may require replacement as the most impact-prone entity of the assembly of Yozu; thereby improving the longevity of the system overall.
For the sake of conciseness, it should be understood that the combination of Yozu in view of Brown would be reasonably applicable to claims 2-12 as set forth previously under grounds and rationales previously set forth therein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning lifting assemblies, composite assemblies, ramp configurations, gate attachment configurations, ledges and slots, and assorted rail configurations therewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/5/2022